Citation Nr: 0114955	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-16 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had recognized guerrilla service from 
January 1944 to December 1945.  The appellant is the deceased 
veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim seeking entitlement to Dependency and 
Indemnity Compensation based on service connection for the 
cause of the veteran's death, and also determined that she 
was not entitled to accrued benefits.  In her notice of 
disagreement received in June 2000, the appellant expressed 
desire to pursue the issue of death compensation benefits 
only.  


FINDINGS OF FACT

1. The veteran died in July 1996; the certification of death 
reflects pneumonia, organism unspecified, as the cause of 
death.  The terminal discharge summary reflects sepsis 
secondary to meningitis, pneumonia, urinary tract 
infection, and non-insulin dependent diabetes mellitus. 

2. During his lifetime, the veteran was service-connected for 
residuals of shell fragment wound, right hand with injury 
to Muscle Group IX; residuals of shell fragment wound, 
left foot with injury to Muscle Group X; scar, residuals 
of shell fragment wound, left arm with injury to Muscle 
Group V; and scar, residuals of shell fragment wound, left 
thigh.  

3. Credible evidence has not been submitted to show that any 
of the service-connected disabilities or any other 
disability of service origin resulted directly in the 
veteran's death, or materially contributed to or hastened 
his death.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310  (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L.  No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.303  (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA").  Among other things, this law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Although the changes 
articulated in the new legislation are less stringent than 
those requiring a claimant to establish a well-grounded 
claim, the Board determines that no prejudice will result to 
the appellant by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

After a review of the record, the Board is satisfied that VA 
has provided notice to the appellant of the required 
information and evidence and the assistance to obtain that 
evidence.  Letters sent to her by the RO in July 1999 and May 
2000 advised her of what she should do regarding evidence 
required to support her claim.  She was further notified and 
informed of the basis of the denial of her claim and the 
necessary elements of the claim in a July 2000 statement of 
the case and August 2000 supplemental statement of the case.  
The Board also determines that no further assistance to the 
appellant is required as regards the claim, as there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Id.  Available relevant medical 
records have been either sought by the RO or submitted by the 
appellant, and the appellant has not indicated that any other 
medical records pertinent to the claim are available and 
outstanding.  No further assistance in developing the facts 
and information pertinent to this claim is required to comply 
with the duty to assist mandated by the VCAA.  Accordingly, 
the Board does not find that the claim of entitlement to 
service connection for the cause of the veteran's death needs 
to be remanded.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  

II.  Service Connection 

The appellant, the deceased veteran's spouse, contends that 
the veteran's death was related to and or aggravated by his 
service-connected disabilities.  She and other lay persons 
state that the veteran suffered with coughing, swellings of 
his legs, and "not totally healed wounds."  In the 
alternative, it is her opinion that some small particles of 
shell fragments caused infections of the unhealed wounds.  
She believes that the many years of infection materially and 
substantially contributed to her husband's death.  The 
appellant also contends that the diabetes mellitus manifested 
many years earlier as frequent urination, fainting spells, 
dizziness, and easy fatigue contributed to her husband's 
death. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
See 38 C.F.R. § 3.312(b).  To be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1).  If the service-connected disability affected a 
vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  See 38 C.F.R. § 3.312(c)(2).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  

The death certificate reflects that the veteran died in July 
1996.  The cause of death was pneumonia, organism 
unspecified.  At the time of his death, the veteran was 
service-connected for residuals of a shell fragment wound, 
right hand (major) with injury to Muscle Group IX evaluated 
as 10 percent disabling; residuals of a shell fragment wound, 
left foot with injury to Muscle Group X evaluated as 10 
percent disabling; scar, residuals of a shell fragment wound, 
left arm with injury to Muscle Group V evaluated as 10 
percent disabling; and scar, residuals of a shell fragment 
wound, left thigh evaluated as noncompensably disabling.  

Terminal hospital records from Benguet General Hospital 
together with a clinical abstract received by the RO in July 
2000 reflect that the 74-year-old veteran was admitted to 
Benguet General Hospital in June 1996 due to cough, fever, 
and difficulty of urination of 4 days duration. The admitting 
diagnoses were upper respiratory tract infection and benign 
prostatic hypertrophy.  The chest x-ray reflected pneumonia.  
The veteran was discharged home after 16 days apparently 
improved.  The final diagnoses were pneumonia, benign 
prostatic hypertrophy, and non-insulin dependent diabetes 
mellitus.  The veteran was readmitted in July 1996 for sudden 
onset of weakness and generalized body pains, fever, cough, 
and headaches.  The veteran was confined to the hospital and 
diagnosed as a case of non-insulin dependent diabetes 
mellitus and pneumonia.  The July 1996 hospital discharge 
summary reflects the final diagnoses of sepsis secondary to 
meningitis, pneumonia, urinary tract infection, and non-
insulin dependent diabetes mellitus. 

The veteran reported on the January 1953 application for 
compensation benefits that he sustained broken right ribs 
after being wounded in action.  An October 1953 VA 
examination reflects the evaluation of the above mentioned 
shell fragment wounds and that the left side of the chest was 
somewhat elevated and slightly deformed.  The October 1953 
chest x-ray was negative.  The report of VA examination does 
not reflect clinical findings comparable to those in the 
terminal hospital records (e.g., coughing, frequent 
urination, fainting spells, dizziness, fatigue, pneumonia, 
diabetes, or meningitis).  

The veteran was evaluated on multiple occasions thereafter.  
In May 1968, Dr. E.R. related that pulmonary dysfunction, 
inter alia, was a residual of the injuries sustained during 
war operations.  The private record reflects complaints of 
difficulty of respiration, but does not include clinical 
findings related to the respiratory system other than the 
statement of pulmonary dysfunction.  The Board stresses that 
the diagnosis of pulmonary dysfunction was reported by Dr. 
E.R. more than 22 years after the veteran separated from 
service with no diagnosis of a pulmonary disease or pneumonia 
until 1996.  Dr. E.R.'s May 1968 statement does not report or 
describe any of the conditions listed in the terminal 
hospital records.  

On VA examination in August 1968, the veteran complained of 
chest pain.  There were no clinical findings related to the 
respiratory system.  The report of chest x-ray associated 
with the examination reflects slight fibrotic strands in both 
infraclavicular areas, probably representing scarring from a 
previous inflammatory process, possibly tuberculous in 
nature, but felt to be of no clinical significance.  The x-
ray report bears the diagnosis of pulmonary scarring, 
"BUL."  The Board observes that the report of VA 
examination does not indicate any relationship between the 
pulmonary findings and the veteran's military service or the 
service-connected shell fragment wounds.  

A subsequent private medical examination conducted in January 
1969 by Dr. D.I. reflects that the respiratory system was 
evaluated as normal with no reference to coughing.  The next 
evidence of record that reports respiratory complaints is 
that dated in 1996 and described above.  

The only medical evidence possibly relating the cause of the 
veteran's death to service or service-connected disability is 
Dr. E.R.'s statement.  However, there is no indication that 
Dr. E.R., who examined the veteran many years after service, 
reviewed medical records to reach any such conclusion.  
Moreover, because his statement refers only to pulmonary 
dysfunction but provides no clinical or diagnostic findings 
of pulmonary disease and did not indicate pneumonia or any 
other disease associated with the veteran's death, it is of 
no probative value and cannot be the basis for the award of 
service connection for the cause of the veteran's death.  See 
Hayes v. Brown, 5 Vet. App. at 69; see also Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993). 

Next, the Board turns to address other contentions presented 
by the appellant.  After a comprehensive review of the claims 
file, there is no evidence to reveal that the service-
connected shell fragment wounds to the right hand, left arm, 
left thigh, and left foot evaluated in combination as 30 
percent disabling affected a vital organ, particularly, the 
lungs.  Even considering the evidence of record which 
reflects signs of old inflammation over sites of residuals of 
shrapnel wounds and recurrent ulceration of the elbow due to 
movement, first documented in 1978 by Dr. P.L. and last 
recorded in 1991 on examination by Dr. P.L., there is no 
clinical reference in June or July 1996 to complaints of 
pain, drainage, purulence, or heat to any of the shell 
fragment wound sites.  Specifically, the terminal hospital 
records do not report an infection of unhealed shell fragment 
wounds in the clinical records or final diagnoses nor does 
the certificate of death list infection of unhealed shell 
fragment wounds as the immediate or underlying cause of the 
veteran's death.  

Despite the fact that the appellant submitted a clinical 
abstract in July 2000 which reflects that on admission to 
hospitalization in June 1996 the veteran was not a diagnosed 
case of diabetes mellitus and that ten years earlier he had 
symptoms of polydipsia, polyuria, polyphagia, and prolonged 
wound healing, that evidence does not warrant service 
connection for the cause of the veteran's death. There is no 
evidence of diabetes during service or within the applicable 
presumptive period following service.  See 38 C.F.R. § 3.307, 
3.309 (2000).  As such, the non-insulin dependent diabetes 
mellitus diagnosed in 1996, many years following active 
service, may not be considered a service-connected condition.  

The Board acknowledges that the appellant and her lay 
witnesses are competent to offer testimony as to symptoms and 
observations.  However, lay persons are not qualified to 
offer medical opinions as to the causation or etiology of the 
condition(s) that resulted in the death of the veteran.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board stresses 
that there is no documented clinical evidence of coughing, 
infection, or frequent urination by the veteran coincident 
with the 1953 VA examination or for many years after service.  
Therefore, it appears that the death causing conditions as 
reported by the appellant and documented on the death 
certificate and terminal hospital records were not incurred 
in or aggravated by military service and first manifested 
many years after military service.  

In sum, there is no probative evidence that demonstrates the 
service-connected shell fragment wounds caused or materially 
or substantially contributed to the veteran's death by 
causing pneumonia or combining with any other nonservice-
connected disability to cause death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In addition, the appellant has not 
presented any evidence to show that pneumonia, the cause of 
the veteran's death, or any contributory disability, was 
treated in service or within any applicable presumptive 
period following military service.  In the absence of 
evidence showing that the pneumonia was caused by or was 
etiologically related to the service-connected shell fragment 
wounds or any other incident of his military service, service 
connection for the cause of the veteran's death is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also 
VCAA, § 4 (to be codified as amended at 38 U.S.C. § 5107).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


